The Defendant submitted, and it was moved in arrest of judgment, that the offence, as charged in the indictment, was not indictable; and the case being sent to this Court.
Private drunkenness is no offence by our municipal laws. It becomes so by being open and exposed to public view, to that extent that it thereby becomes a nuisance commune nocumentum; and that is a question of fact to be tried by a Jury. There being no charge in this indictment to that effect, the Jury has not, and could not pass on it; which being of the very essence of the crime, the judgment must be arrested.
Cited: S. v. Eller, 12 N.C. 267; S. v. Jones, 31 N.C. 40; S. v.Pepper, 68 N.C. 261; S. v. Freeman, 86 N.C. 685.